Citation Nr: 0534422	
Decision Date: 12/21/05    Archive Date: 12/30/05	

DOCKET NO.  02-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for left foot callus formations.  

2.  Entitlement to an increased disability rating in excess 
of 10 percent for right foot callus formations.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
February 1979 to March 1986, appealed the decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board remanded the appeal for further development in 
March 2003 and December 2003.  In a subsequent rating 
decision dated in March 2005, the RO discontinued the 
veteran's 10 percent disability rating for callus formations 
of both feet under 38 C.F.R. § 4.118, Diagnostic Code 7819 
and assigned separate 10 percent disability ratings for the 
right and left foot, respectively, pursuant to 38 C.F.R. §  
4.71A, Diagnostic Code 5284, effective from February 10, 
2001, the date of the claim for increase.  The veteran 
continued to express disagreement with the assigned ratings 
and pursued her appeal to the BVA.  

It is unclear from the record whether the veteran is raising 
a claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred to the RO for appropriate clarification 
and action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left and right foot callus formations are 
manifested by tenderness and pain, but not productive of 
moderately severe foot impairment; objective evidence of 
additional functional impairment due to pain is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased disability 
evaluation in excess of 10 percent for left foot callus 
formations have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 
4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 4.118, Diagnostic Codes 
7819 (2001, 2005) and 5284 (2005).

2.  The schedular criteria for an increased disability 
evaluation in excess of 10 percent for right foot callus 
formations have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 4.118, 
Diagnostic Codes 7819 (2001, 2005) and 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the rating decision 
on appeal was issued in June 2001.  The RO provided that 
veteran with a Supplemental Statement of the Case in December 
2001. Thereafter, the Board remanded the case in March 2003 
and the RO provided notice of the VCAA in a letter dated in 
April 2003.  The veteran received another VCAA notice dated 
in February 2004 after the Board remanded the case in 
December 2003.  The veteran then received two additional 
Supplemental Statements of the Case in March 2005, the March 
2005 rating decision and a May 2005 Supplemental Statement of 
the Case.   

In October 2005, the veteran's representative argued that the 
February 2004 VCAA notice provided to the veteran was 
insufficient as it failed to notify the veteran specifically 
of what evidence was necessary to win her appeal.  However, 
the Board finds that the VCAA notice was sufficient, as it 
views the documents provided to the veteran to have 
collectively notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements through the documents 
referenced above by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to her claims.  The documents also 
notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons her claim was 
initially denied.  Additionally, they informed the veteran of 
the reasons her claim was reevaluated, categorized as two 
separate claims, and assigned separate 10 percent disability 
ratings.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran has been afforded two VA 
examinations that provided an assessment of the severity of 
the veteran's disabilities.  The Board acknowledges that the 
veteran's representative has argued that this appeal should 
be remanded for a third time in order for the veteran to be 
afforded another VA examination on the basis that the 
veteran's April 2001 and January 2005 examinations were 
conducted without review of the veteran's claims file.  
However, the Board notes that while these examination reports 
indicate that the claims file was not available, the veteran 
reported a medical and social history during those 
examination that were consistent and accurate with the 
information contained in the claims file.  Additionally, 
apparently, at the request of the veteran, the January 2005 
examiner provided an addendum to his examination report which 
clearly noted that the examiner reviewed the veteran's 
medical records from the computerized patient record system 
and supplemented his examination report with that 
information.  Therefore, the Board finds that the VA 
examinations provided to the veteran were sufficient.  

The Board notes that neither the veteran nor her 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with this claim.  Therefore, in light of the collective 
notice that the veteran has received and the adequacy of the 
VA examinations, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The case is ready for appellate 
review.

B.  Evidence

Historically, a March 1987 rating decision granted service 
connection for callus formations of both feet and assigned a 
single disability rating of 10 percent effective March 19, 
1986.  The RO based this decision upon a review of the 
veteran's service medical records which showed the veteran 
received extensive treatment for tender and painful callus 
formations in service and that she continued to experience 
tender and painful callus formations subsequent to discharge 
from service.  In a February 1987 rating decision, a request 
for an increased rating was denied.  

In October 2000, the veteran submitted a request for 
reevaluation of her disability and reported that she had been 
receiving treatment from VA podiatry and dermatology 
departments.  VA records dated from March 2000 to November 
2001 evidenced such treatment, specifically noting that the 
veteran underwent debridement of callosities in June 2000 and 
October 2000.  A VA record dated in March 2001 indicated the 
veteran was seen for follow-up treatment regarding her 
painful calluses.  

The veteran was afforded a VA examination in April 2001, 
during which time she reported that in the military she 
developed calluses, described as warts, on the soles of her 
feet which she attributed possibly to her service boots; and 
she stated that the warts had been pared down frequently at 
VA dermatology and podiatry clinics.  The veteran reported 
the recent use of orthotics; however, the examiner could not 
assess the orthotics' use as an aid to the veteran's gait as 
she had only recently obtained them.  The examiner noted that 
the veteran's prior callus treatment included pumice stones, 
various acids and surgical paring down with some temporary 
success.  

Physical examination of the veteran's feet revealed calluses, 
especially on the ball of the right foot and on the base of 
the right fifth toe.  The examiner noted that the callus on 
the ball of the right foot measured 9 millimeters and the toe 
callus measured 12 millimeters, the center of which was a 
punctum that was more typical of a callus than of a wart.  In 
addition, the examiner noted that over the interphalangeal 
(IP) joint of the right second toe was a large swelling, at 
least 7 to 8 millimeters, which he reported was typical of 
skin changes of a hammer toe.  He also noted a 2.5 centimeter 
callus on the medial aspect of the left sole.  The examiner 
diagnosed the veteran with calluses on both feet with some 
disfigurement, also resulting in the inability to work and/or 
stand for more than 30 to 40 minutes at a time by history.  
The examiner reported that the veteran's complaint of not 
being able to work or stand for a longer period of time might 
be alleviated by the addition of the prescribed orthotics.    

In May 2001, the veteran submitted a statement in support of 
her claim in which she asserted that she experienced a lot of 
pain and discomfort as a result of her calluses, and that she 
could not stand for long periods of time.  In a June 2001 
rating decision, the RO continued the 10 percent disability 
evaluation.  In an August 2001 Notice of Disagreement, the 
veteran's representative asserted that the veteran's 
disability was more severe than indicated by her VA 
examination.  

In May 2002, the veteran's representative submitted a 
statement in which he asserted that the veteran should be 
rated in accordance with a different diagnostic code.  
Specifically, the representative noted that the veteran was 
service-connected at a 10 percent disability rating pursuant 
to Diagnostic Code 7818, a code related to disabilities of 
the skin.  He argued that the veteran should be rated under 
either Diagnostic Code 5278 or 5284, which are diagnostic 
codes related to the foot.  

Thereafter, in March 2003, the Board remanded the veteran's 
appeal to ensure compliance with the VCAA, obtain additional 
medical records if available, allow the RO to readjudicate 
the veteran's claim under revised rating criteria, and to 
afford the veteran another VA examination if such an 
examination was determined necessary.  After completion of 
the subsequent development, the RO continued the veteran's 
10 percent disability evaluation.  

In a November 2003 written brief presentation, the veteran's 
representative asserted that the RO failed to comply with the 
VCAA.  That same month, the veteran submitted two private 
medical records dated in September 2002 and May 2003 from 
Keith Daniels, D.P.M., which showed that the veteran received 
treatment for hammer toes.  In a December 2003 decision, the 
Board remanded the veteran's appeal again for complete 
compliance with the VCAA and to allow the RO to consider and 
adjudicate the veteran's claim in light of the private 
medical records submitted by the veteran.  

In a May 2005 statement, the veteran's mother asserted that 
the veteran did not experience foot problems prior to 
service.  Upon the veteran's return from service, her mother 
noticed that the veteran walked with a noticeable limp and in 
a different manner than she used to.  She reported that the 
veteran complained she developed warts on the bottom of her 
feet and calluses on top of her toes while in service, and 
that they were very painful.  The veteran's mother observed 
the calluses and warts, and noted that the veteran would not 
allow her to touch her feet because they were very painful.  
Since that time, the veteran complained of ongoing problems 
with her feet.  She stated that the veteran's condition had 
gotten considerably worse since the veteran's release from 
active duty, and that the veteran complained of pain when she 
stood or walked.  

Subsequent VA records dated from April 2004 through March 
2005 record the veteran's complaints of pain and treatment 
for her calluses.  An April 2004 record indicated that the 
veteran wore orthotics in the past, but stated she discarded 
them after a podiatrist told her that they were "no good."  A 
May 2004 VA record reported feelings of burning and itching 
of the veteran's feet, and noted that the veteran was 
instructed on the need for orthotics.  A November 2004 VA 
record indicated that the veteran continued to develop 
calluses despite shoe inserts provided by podiatry.  She 
reported at that time that her feet intermittently itched, 
and that the itch was controlled by Atarax and a topical 
antifungal cream.  

In January 2005, the veteran was afforded another VA 
examination to determine the severity of her calluses.  At 
that time, the veteran reported that she experienced constant 
pain in both feet, right worse than the left; and that she 
took 600 milligrams of Motrin twice a day as needed for pain 
which was only partially effective.  She stated that the 
calluses felt like rocks and that she had difficulty standing 
and walking.  She was given orthotics, which she reported 
provided good pain relief.  She also reported that she 
underwent debridement of the calluses in April 2004 and 
December 2004.  She stated that she continued to have 
constant pain which affected her occupation and daily 
activities, and that she had difficulty getting around 
because of her calluses.  

Physical examination revealed that the veteran had a 
1 centimeter by 1 centimeter hard callus on the first 
metatarsal ball of the right foot, as well as a 1 centimeter 
by 1 centimeter hard palpable callus on the fourth metatarsal 
ball.  These calluses were tender, but the examiner noted no 
ulceration of the skin.  The veteran's skin was thick 
medially on the first metatarsal joint of the left foot.  A 
1 centimeter 
by 1 centimeter hard callus without ulceration was seen in 
the middle of the sole of the left foot.  The examiner 
reported that the veteran's gait was guarded with walking.  
She was able to bear weight without any difficulty standing 
and there were no vascular changes of the skin.  The examiner 
additionally reported no unusual shoe wear pattern which 
indicated normal weight bearing.  The examiner noticed that 
the veteran was not wearing orthotics, to which the veteran 
stated that she had just lost her previous pair and she was 
waiting for new orthotics to be ordered.  The examiner noted 
that the veteran had hammer toes of the right foot which 
could not be actively or passively corrected by the examiner, 
and that no rash was noted on the skin.  The examiner 
assessed the veteran with bilateral callosities of the feet; 
status post debridement in April 2004 and December 2004.  He 
stated that there was no functional loss due to the 
callosities.  

In late January 2005, the examiner provided an addendum to 
the VA examination pursuant to the veteran's request which 
noted the veteran reported no pain relief with her orthotics.  
The addendum additionally stated that a CPRS [computerized 
patient record system] review of the veteran's medical 
records documented that the veteran had multiple debridements 
of the calluses in June 2000, October 2000, May 2001, 
June 2001, April 2004, June 2004, November 2004, 
December 2004, and January 2005.  

VA records dated from January 2005 to May 2005 indicated that 
the veteran returned to the VA with a chief complaint of 
painful calluses on the bottom of her feet.  She was also 
diagnosed with tinea pedis that was deemed to be under good 
control.  She was treated for plantar fasciitis with 
metatarsalgia of both feet at this time and noted to have 
painful poro-verrucous lesions on the submetatarsal heads of 
both feet.  She underwent paring and debridement, and was 
also given preventative information on callus treatment.  The 
veteran asserted during this time that the shoe inserts 
provided by podiatry were not helpful.   

In a March 2005 rating decision, the RO discontinued the 
veteran's single 10 percent disability rating under 
Diagnostic Code 7819 and assigned separate 10 percent 
evaluations for the veteran's left foot and right foot under 
Diagnostic Code 5284.  

In an informal brief dated in October 2005, the veteran's 
representative argued that the veteran's symptoms warranted a 
higher disability rating.  This symptomatology included, but 
was not limited to:  pain, little pain relief with orthotics, 
guarded gait, constant use of pain medication, difficulty 
getting around, and unemployment.  Additionally, the 
representative asserted that the veteran's appeal should be 
remanded for another VA examination since the April 2001 and 
January 2005 examinations were conducted without review of 
the veteran's claims file.  

C.  Law and Analysis

The veteran contends that she is entitled to an increased 
evaluation for her left and right foot callus formations 
because her current, separate 10 percent disability ratings 
for each foot do not accurately reflect the severity of 
symptomatology associated with her disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27.  

The veteran is currently assigned separate 10 percent 
disability ratings for her left and right foot callus 
formations under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, the diagnostic code related to injuries 
of the foot.  Under Diagnostic Code 5284, a 10 percent 
evaluation is in order for symptomatology reflective of a 
moderate foot injury; a 20 percent evaluation is warranted 
for a moderately severe foot injury; and a 30 percent 
evaluation for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Prior to February 20, 2001, the veteran was assigned a single 
10 percent disability rating for her left and right foot 
callus formations pursuant to the diagnostic criteria for 
rating disabilities of the skin.  During the pendency of this 
appeal, the VA issued new schedular criteria for the 
regulations governing ratings of skin, 38 C.F.R. 
§ 4.118, which became effective August 30, 2002. See 67 Fed. 
Reg. 49590, 49599 (August 30, 2002).  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevented the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule. See VAOPGCPREC 3-00.  
Subsequent to the effective date of the revised schedular 
criteria, the RO evaluated the veteran's request for an 
increased rating under both the "old" and the "revised" 
rating criteria for Diagnostic Code 7819.  

Under the "old" version of Diagnostic Code 7819, the 
schedular criteria provided that benign skin growths should 
be rated, by analogy, as scars, disfigurement, etc. The 
regulations pertaining to scars included 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  Under prior law, Diagnostic Code 
7803 provided a 10 percent disability rating for superficial 
scars that were poorly nourished with repeated ulceration. 
See 38 C.F.R. § 4.118 (2001).  Diagnostic Code 7804 assigned 
a 10 percent disability rating for scars, superficial, 
tender, and painful on objective demonstration. Id. 
Diagnostic Code 7805 provided that "other" scars should be 
rated on limitation of function of the part affected. Id.  
Diagnostic Code 7800 (disfiguring scars of the head, face, 
and neck), Diagnostic Code 7801 (third degree burn scars), 
and Diagnostic Code 7802 (second degree burn scars) are not 
for application in the present case. Id.

The "old" version of the rating criteria additionally 
provided that unless otherwise provided, Diagnostic Codes 
7807 through 7819 should be rated analogous to the disability 
eczema, and it appears that the RO considered this Diagnostic 
Code during the pendency of this appeal.  See also 38 C.F.R. 
§ 4.20.  Under the prior legal criteria, eczema was rated in 
accordance with Diagnostic Code 7806, which provided a 10 
percent rating for eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  A 
30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant. See 38 C.F.R. § 4.118 (2001).

Pursuant to the new regulations that became effective on 
August 30, 2002, Diagnostic Code 7819 provides that benign 
skin neoplasms were to be evaluated as disfigurement of the 
head, face, or neck (under Code 7800); scars (under Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function. 
38 C.F.R. § 4.118, Diagnostic Code 7819 (2005).  As the 
veteran's service-connected calluses involve her feet and not 
her head, face, or neck, the Board finds that Diagnostic 
Codes 7800 (which rates impairment resulting from 
disfigurement of the head, face, or neck) is not applicable.  
Diagnostic Code 7801 (which rates impairment resulting from 
scars that are deep, cause limited motion and exceed 6 square 
inches), and Code 7802 (which rates impairment resulting from 
scars that are superficial, do not cause limited motion, and 
exceed an area or areas of 144 square inches) are not 
appropriate for the service-connected callus formations in 
the present case.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial, unstable scars. Diagnostic 
Code 7804 provides a 10 percent disability rating for 
superficial, painful scars.  Lastly, Diagnostic Code 7805 
provides that other scars will be rated based on the 
limitation of function of the affected part. See 38 C.F.R. § 
4.118, Diagnostic Code 7805.  In this regard, the veteran's 
feet would be, and in fact are, rated under Diagnostic Code 
5284.

When the evidence in this case is considered under Diagnostic 
Code 5284, as well as the old and revised schedular criteria 
of Diagnostic Code 7819, the Board finds that the evidence of 
record does not establish entitlement to an increased 
evaluation.  


      1. Diagnostic Code 5284

In this case, the competent evidence of record lacks 
objective indications reflective of either a moderately 
severe right foot disability or a moderately severe left foot 
disability.  In this regard, the veteran's most recent 
medical examination in January 2005 did not reveal any 
functional impairment of either the veteran's left or right 
foot.  While the veteran reported that she has difficulty 
standing and walking, and the examiner noted that her gait 
was guarded, the veteran was able to bear weight without any 
difficulty standing.  The examiner also noted that there were 
no vascular changes of the skin, and reported that the 
veteran did not have any breakdowns or unusual shoe wear 
patterns.  While he did not indicate a range of measurable 
motion for the veteran's feet, the examiner opined that the 
veteran did not have any functional loss due to her 
callosities.

Although the veteran's mother reported in May 2005 that she 
noticed the veteran walked with a noticeable limp subsequent 
to service, neither the April 2001 nor January 2005 examiners 
reported such a condition.  Additionally, this condition has 
not been reported in the veteran's VA outpatient records.  

The Board recognizes that the veteran has undergone treatment 
and multiple debridements of her calluses, as reflected by 
her VA records and the addendum letter of the VA examiner 
dated in January 2005.  The Board also accepts the opinion of 
the April 2001 VA examiner in which he assessed that the 
veteran had calluses on both feet with some disfigurement.   
The Board notes further that the calluses of the veteran's 
feet have been shown to be painful and tender, and 
undoubtedly result in difficulty standing for prolonged 
periods of time.  However, even though the veteran has 
documented ongoing problems with her feet, the objective 
evidence simply does not indicate that her service-connected 
foot disabilities alone, without regard to the other 
nonservice-connected foot disabilities that have been 
diagnosed, are more than moderate in severity.  

The Board also acknowledges the veteran's argument that the 
April 2001 and January 2005 examinations were inadequate as 
they were conducted without review of the veteran's claims 
file.  However, as discussed in Section A above, the Board 
finds that the examinations were sufficient in that the 
veteran reported an accurate  medical and social history 
consistent with the information contained in the claims file 
and the January 2005 examiner clearly reviewed the veteran's 
medical records when he supplemented his examination report 
at the request of the veteran.  Based upon this evidence, the 
Board finds that the RO correctly assigned separate 10 
percent disability evaluations pursuant to Diagnostic Code 
5284, and that the veteran is not entitled to an increased 
rating pursuant to these schedular criteria.    

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes 
involving the foot, such as that governing hammer toe 
(Diagnostic Code 5282), acquired claw foot (Diagnostic Code 
5278), flatfoot (Diagnostic Code 5276) or malunion/nonunion 
of the tarsal of metatarsal bones (Diagnostic Code 5283).  In 
regards to Diagnostic Code 5278, which provides the schedular 
criteria for acquired claw foot (pes cavus), the evidence of 
record does not show the veteran's service-connected 
disability to be manifested by all toes tending to 
dorsiflexion with limitation of dorsiflexion at the ankle to 
a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads due to pes cavus.  As 
such, the veteran has not met the criteria for an increased 
evaluation under Diagnostic Code 5278.  In regards to 
Diagnostic Codes 5276 and 5283, the evidence of record does 
not show that the veteran has either of these conditions.  
The remaining diagnostic codes related to foot disabilities 
provide a 10 percent evaluation as the highest disability 
rating available.  The Board also notes that service 
connection for hammertoes of the right foot, pursuant to 
Diagnostic Code 5282, was previously denied in a rating 
decision dated in April 1987.  Therefore, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for callus formations of the veteran's right and left feet 
are simply not met.

	2. Diagnostic Code 7819 (old and revised)

As set forth above, Diagnostic Codes 7800, 7801 and 7802 
under the "old" and "revised" rating criteria are not 
applicable to this appeal.  Consequently, the Board will 
consider, with regard to the service-connected calluses of 
the veteran's feet, Diagnostic Codes 7803-7805 of the "old" 
and "revised" rating criteria.  

The regulations pertaining to scars under the "old" 
Diagnostic Codes 7803 and 7804 provided a maximum 10 percent 
disability rating under those codes.  Thus, rating the 
veteran's foot disabilities under those codes would be of no 
benefit to the veteran.  Diagnostic Code 7805 provided that 
"other" scars should be rated on limitation of function of 
the part affected. Id.  Limitation of function of the foot 
was rated under Diagnostic Code 5284, the same code for which 
limitation of function of the foot is rated under the 
"revised" schedule.  The schedular criteria for that code 
have not changed.  As explained previously, the veteran is 
not entitled to an increased rating pursuant to Diagnostic 
Code 5284; and thus she was not entitled to an increased 
rating pursuant to Diagnostic Code 7805.  

In regards to Diagnostic Code 7806 (eczema) under the "old" 
rating criteria, unless there is evidence of constant itching 
or exudation, extensive lesions or marked disfigurement, a 
maximum evaluation of 10 percent is available pursuant to the 
"old" rating criteria. 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7819 (2001).  While the veteran reported only that her 
feet intermittently itched, and that the itch was controlled 
by medication, the Board also notes that no medical evidence 
relates such symptomatology to her service-connected 
disability.  The Board notes further, that such 
symptomatology appears to be related in medical records to 
her diagnosis of tinea pedis, a disability for which service-
connected has not been established.  As such, the Board finds 
that an increased rating was not warranted under Diagnostic 
Code 7806.    

As with the criteria under the "old" Diagnostic Codes 7803 
and 7804, because a 10 percent rating is the highest rating 
contemplated under the "revised" Diagnostic Codes 7803 and 
7804, rating the disability under those codes would be of no 
benefit to the veteran. Furthermore, the evidence does not 
show that the service-connected calluses have resulted in any 
functional impairment; hence, a higher evaluation under 
Diagnostic Code 7805 remains unwarranted.  Thus, the Board 
finds that an increased rating is not appropriate under 
either the "old" or "revised" rating criteria of 
Diagnostic Code 7819.    

	3. Functional loss and extraschedular considerations

The Board has considered whether a higher disability 
evaluation is warranted any of the above diagnostic code on 
the basis of additional functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled. Id.; see also DeLuca.  

The veteran contends that (1) she experiences pain due to her 
left and right foot callus formations, (2) she experiences 
difficulty getting around, and (3) she cannot stand or walk 
for long periods of time because of the callus formations 
which results in her present unemployment.  The VA 
examinations noted that the veteran's calluses were tender, 
but also reported that the veteran did not have ulceration of 
the skin.  The Board also notes that the medical evidence in 
this case does not support finding that the veteran 
experiences additional limitation of motion and/or functional 
loss as a result of her service-connected disabilities beyond 
that contemplated by the current disability ratings.  While 
her report of an inability to stand for more than 30 to 40 
minutes due to calluses is credible given the demonstrated 
nature and severity of the disability in question, the RO 
clearly contemplated such factors in its decision to increase 
the veteran's disabilities evaluations.  As noted in the 
March 2005 rating decision, the current separate 10 percent 
ratings were determined to be appropriate based on residual 
pain, no pain relief with orthotics, multiple debridements of 
the calluses and functional impairment which were found to 
equate to moderate foot impairment.  Additional functional 
impairment due to pain beyond that contemplated by the 
current ratings simply is not objectively demonstrated.  
Thus, the Board finds that consideration of the assignment of 
an even higher evaluation with consideration of the guidance 
set forth in 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, while the veteran has asserted that her service-
connected foot disabilities have resulted in marked 
interference with her employability, there is no competent 
evidence in the record that supports this claim.   In the 
absence of such evidence, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the Board concludes that the preponderance of evidence 
is against the veteran's claim for an increased rating for 
her left and right foot callus formations, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

A disability rating in excess to 10 percent for left foot 
callus formations is denied.

A disability rating in excess to 10 percent for right foot 
callus formations is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


